Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The specification has been amended as follows: 
Under the title “Process for Flash Calcination of a Zeolitic Materia” and before the 1st paragraph of the specification add:

CROSS REFERENCE TO RELATED APPLICATION
This application is a continuation of U.S. Patent Application No. 16/086,251, filed September 18th, 2018, which is a National Stage Application of PCT/EP2017/056855, filed March 22nd, 2017, which in turn claims priority to European Patent Application No. 16162900.1, filed March 30th, 2016.

		Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Nakano, Popa and Hotta are regarded as the closest prior art of record. 
Although the references teach atomizing the zeolite to obtain an aerosol and calcining the aerosol, these references do not teach calcining in the range from 5 ms to 30s at a temperature of 500K to 1500K as claimed in claim 1. 
There is no motivation in these references to calcine in the range from 5 ms to 30s a temperature of 500K to 1500K as claimed in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/19/22